Exhibit 10.1

AMENDMENT TO WARRANTS

November 12, 2007

TELULAR CORPORATION, a Delaware corporation (the “Company”), and the undersigned
holders (the “Holders”) of the Series A Warrants of the Company dated
September 2, 2005 (the “Series A Warrants”), do hereby enter into this
Amendment.

On October 15, 2007, the Company issued a notice of exercise of its call right
pursuant to Section 18 of the Series A Warrants. A disagreement has emerged
between the Company and the Holders as to the effectiveness and application of
the call notice, in light of the holdings of Common Stock on the part of Bonanza
Master Fund, Ltd. (“Bonanza”), and the consequential limitations upon the
exercisability of its Series A Warrant pursuant to Section 20 thereof (the
“Bonanza Warrant”) and of the Series A Warrants held by the Holders other than
Bonanza (the “Other Series A Warrants”).

In order to resolve this disagreement and provide for the orderly call and
exercise of the Series A Warrants, the parties hereto do hereby amend the
Series A Warrants as follows:

1. All capitalized terms not defined herein and defined in the Series A Warrants
shall have the meanings specified in the Series A Warrants.

2. Bonanza has exercised or will exercise on or before November 14, 2007, the
Bonanza Warrant for 76,567 shares of Common Stock. The Holders of the Other
Series A Warrants have collectively exercised their Series A Warrants for
100,000 shares of Common Stock. The Company’s call notice with respect to any
other Warrant Shares is hereby retracted.

3. The call provision of the Bonanza Warrant may be exercised, from time to
time, at the end of any subsequent twenty (20) consecutive trading day period
that satisfies the market price requirements specified in Section 18 of the
Bonanza Warrant, with respect to any additional Warrant Shares for which the
Bonanza Warrant is then exercisable in accordance with Section 20 thereof,
subject to the other terms and conditions of the Bonanza Warrant to the extent
not inconsistent herewith.

4. The call provisions of the Other Series A Warrants shall (subject to any
limitation imposed by reason of Common Stock ownership of the holders thereof)
be exercised in parity with and in proportion to any calls made with respect to
the Bonanza Warrant (i.e., exercised for the same percentage of outstanding
Warrant Shares as the percentage called with respect to the Bonanza Warrant).

5. The Other Series A Warrants may (subject to any limitation imposed by
Section 20 thereof by reason of Common Stock ownership of the holders thereof)
be called by the Company at the end of any twenty (20) consecutive trading day
period ending on or after June 30, 2008, that satisfies the market price
requirements specified in Section 18 thereof, with respect to any Warrant Shares
in excess of 50% of the number of Warrant Shares for which such Other Series A
Warrants are exercisable on the date hereof (subject to adjustment as applicable
under Section 8 of the Series A Warrants), subject to the other terms and
conditions of the Series A Warrant to the extent not inconsistent herewith, but
without any requirement that the Bonanza Warrant be called beyond the extent to
which it is callable pursuant to Section 3 above.

6. The Other Series A Warrants may (subject to any limitation imposed by
Section 20 thereof by reason of Common Stock ownership of the holders thereof),
be called by the Company at the end of any twenty (20) consecutive trading day
period ending on or after December 31, 2008, that satisfies the market price
requirements specified in Section 18 thereof, with respect to all Warrant Shares
covered thereby, subject to the other terms and conditions of the Series A
Warrant to the extent not inconsistent herewith, but without any requirement
that the Bonanza Warrant be called beyond the extent to which it is callable
pursuant to Section 3 above.

7. Except as specifically provided herein, the Series A Warrants remain in full
force and effect, in accordance with and subject to the terms thereof.

IN WITNESS WHEREOF, the undersigned have set their hands as of the day and year
first above written.

TELULAR CORPORATION BONANZA MASTER FUND, LTD.

     
By:     
  By:     
SRB Greenway Capital, L.P.
  SRB Greenway Capital (QP), L.P.
By:     
  By:     
SRB Greenway Offshore Operating
Fund, L.P.
  Walker Smith International Fund, Ltd.


By:     
  By:     

1

     
Walker Smith Capital (QP), L.P.
  WS Opportunity Fund International, Ltd
By:     
  By:     
WS Opportunity Fund, L.P.
  WS Opportunity Fund (QP), L.P.
By:     
  By:     

Walker Smith Capital, L.P.

By:     

2